DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending and subject to a restriction/election requirement.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Substitute Specification Required
A substitute specification not including the claims is required pursuant to 37 CFR 1.125(a) because presently, a single, complete Specification does not clearly appear on record because the Specification appears to be broken up into multiple disjointed appendices (see, e.g., three appendices and one specification currently appear on record, none of which appear to match the provisional document).  This substantially increases the burden of search and examination.  Furthermore, in view of the disjointed documents, it cannot reasonably be concluded that the present documents represent a specification that complies with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, which requires the specification to be written in “full, clear, concise, and exact terms.”
Therefore, the disjointed documents should be revised and submitted as a single document representing a complete specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.  
Because multiple documents are at issue, the marked-up version of the substitute specification should clearly and unambiguously identify the exact source for any amendments set forth in the substitute specification. 

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)


Election/Restriction Requirement
Claims 1-20 are generic to the following disclosed patentably distinct species:

Claims 1-20 appears to read upon multiple species of aromatic cyclic di-peptides in formulations that satisfy the functional limitations set forth in the claims (e.g., “nanostructure”, thermal sustainability, etc.).  For purposes of the instant election requirement, Applicant is required to elect a single species of “aromatic cyclic di-peptide” within the scope of at least one independent claim, which was unambiguously reduced to practice or otherwise explicitly disclosed in the originally filed disclosure in its entirety (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  
For example, Applicant may elect the composition comprising “peptide powder dissolved in water to a concentration of 1.0 mM” at ¶[0090] of the Specification filed 8/04/2021, reading upon at least instant claim 1, wherein it is reasonably understood that the “peptide powder” comprised cyclo-ditryptophan per the discussion at ¶¶[0097]-[0099]; or a species of “cyclo-WW + Zn(II) composition reading upon at least instant claim 1, disclosed at Figure 2(b) of the 11-page Appendix” by providing all components and parameters of the tested product; or Applicant may elect another fully disclosed and described example of the claimed invention set forth in the originally filed disclosure.
The election should be made as follows:
Applicant should identify a single, unique, fully disclosed species reading upon at least one independent claim of record by providing 
The structure of the aromatic cyclic di-peptide
The chemical structures and chemical names of all additional components present in the claimed invention.
All additional information required to uniquely describe the single, elected species (or narrow subgenus of obvious variants).
All components not explicitly identified by name, structure, concentration, etc. may be presumed absent from the originally elected species. 
Applicant should then unambiguously identify exactly what claims are satisfied by the originally elected species (i.e., a product) by explicitly stating the claim numbers of the claims that encompass the elected species.
Applicant is advised that if a subgenus is identified or if a species is actually a narrow subgenus with respect to one or more parameters, then in the absence of any additional information all species within the subgenus may be deemed and examined as “a grouping of patentably indistinct species”.  
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is a search and Examination burden because the claims are directed to a broad genus of compositions comprising an number of points of variability (i.e., it is unclear what different components, concentrations, processes, and parameters distinguish the “composition” of claim 1 from the subgenus of compositions at any one of claims 5-7).  Accordingly, it is unclear if all claimed embodiments require cycloditryptophan alone, or if the claimed products encompass aqueous compositions, crystals, implant devices, etc., etc., which may comprise numerous additional components, or non-tryptophan aromatic amino acids including synthetic derivatives of amino acids.  Accordingly, the claims may read upon >>trillions of highly distinct products, or only upon less than a dozen compounds. Accordingly, in view of the functional limitations (e.g., thermal sustainability, nanostructure formation, self-assembly, etc.), the metes and bounds of the claimed structures are unknown and may be essentially infinite.  Therefore, a full search of the scope of the claim requires, text and structure searches of all claimed compounds and substructures of all claimed compounds in all applicable databases (e.g., EAST, STN, DRUGU, BIOSIS, CAPLUS, EMBASE, PUBCHEM, SCIFINDER, NCBI, etc.). In addition, such searches would not find applicable dissertations, poster sessions, FDA guidance documents, NIH grant abstracts, DTIC disclosures, etc., which must be separately searched for each combination of components. Still further, a full search must also include the all distinct text-based identifiers for each structure, substructure, and component (i.e., side chains, etc. in IUPAC, Pubchem, etc. nomenclatures) because many such components lack universally used or unique designations. Accordingly, in view of the potentially infinite number of combinations claimed, there is a substantial search burden if a species elections is not required. In addition, there is an examination burden, because each species must be evaluated for utility (35 USC § 101), supporting description (35 USC § 112), and enablement (35 USC § 112).  In addition, examination requires consideration of whether or not the limited species reduced to practice in combination with the original disclosure and prior art are sufficient to establish a structure/function relationship commensurate in scope with the presumed utility and claimed structural variability. Accordingly, there is a substantial search and examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/            Primary Examiner, Art Unit 1654